OFFICE    OF THE AlTORNEY   GENERAL OF TEXAS
                       AUSTIN




Hon. Wayne Lefome
county Auditor
Clq county
Henrtetta. Tua8
Dear Sir:
to make a detail& audit or ell res oftioee
0r Clay County. Thie audit ehonw.that eaoh
offioer of Olay County had failed to eubmlt
sworn monthly axpnaa aooounte with the ex-
oeptlon of tha Tax Aeseeeor Colleotor rho
ha& submitted the reports ae required bT Ar-
tiale 5899 a8 amended, Fi.C.8. Immediately
tOllowIng this audit the ex offioiale 0i the
reapeotl+s offloee aeked the eo5mleeionere~
oourtto allowtheunto eubsitewommonthl~
expeae~ aaoounte for the year8 1937 an131998,
The eommlaslonoru~ aourt or Clay County ea-
tered aa order in it8 mlautee whloh is ae
follow8r To quote-
      *Wo hereby allow t& offlosre to
 eubmlt ewora moathly etatemente r0r   tbr
 year8 1939 enll1938 protidad we are aot-
 la& l&hin our legal author;ltiy to do 8th
The b     mthor1t.J whloh we refer to
 sh a ll I?l b a se4
               upon a suliasgof the At-
torney Gmeral, ae to our authority r0r
aoceptt.lyreport8 eubmltte4 ln the yeaT
1939 aovering the montblv reports rhioh
ehould hare been eubmltted in the par8
ot 19s'pend 1938.'
     "In other word8 we want to only allow
the expeaeee whloh are just end OOrreOt ao-
ootiing to the etatutee of Texae.
     Vhe o~~~&eelonere~ oourt or Clay ootm-
ty aOOept&%hC&mya3      AWOw    of the XX
coalatyapesrmkai~ar        1998 nith the same
nee~tioa~~Irj'~~tb~~gard to emathlp regorte
with th$e eXOept$Qll,that the Uolmtt Fud$e'e
emital report iwi rgb$eot to em auW,      Aa
tar a8 we are able to find the rinutor ef
the aommleelonere~ OOUI% iOr the your L.989
and 1998 do not oarry a zyoord st'any anauel
report8 being approved by the oomlmionere~
court.=
Ron. Wayne Lerevm,    page S

         As we OonetNe your question, you desire
to knw whether or not the oomleaionere~ oourt oan
legally allow axpeneee iaourred under Artiole 3899,
Vernon's Clril Statutes, end rrlatedtee statutes,
whsn the4county 0rriaftu fail to file their mnth-
ly reports for the years 1957 and 199B as required
by Art1018 3899, eupra, end who now want to file such
reports and olalm euoh exprneee.
         Artiolee   6896, 8897, 3898, and Sootion (a)
of Artialb 5899, Vernon's Ciril Stetutee, reed as
r0u0w8 :
     aArtlole   3896. To keee (Looounte

        Xaoh dietriot, oounty and preoinot of-
    tfOsr shall keep a oorreot statement of all
    fees oarned by him end all eume Oomlq .into
    his hands as depoeite ior 00868, tog&her
    with all truet funds plaord in the r6 istry
    0s tb 00wt. r-8 or 0rri00 ~rd 00!Qez     eeione
    la a book,or in booka to ba prorided him
    for that purpoeo, In uhiah the off leaf, at
    the time when euoh &posits are aude or euoh
    fees end oaamieeione am earned and when any
    or all of auoh fund+ ehall 6cmu .%utobin,
    .han&S, ehell enter t&e eemo; en4 it Shell
    be the duty of the oomty auditm in ootm-
    ties haviw a oountp auditor to ennuallf
    lxamlne the books aml iowmnts of euah of-
    fioere and to report his findin& to 6ho
    ne~~ooeeding      graad jury or dfetriot
             In aotitiee havine no aouaty audi-
    tar, 'gt shell be the duty of the Ocpesai86iOIL-
    era' aourt to make the    ezeminati0n of said
    books and accounts or have the eemtamade
    and to-meke report to the grand .Jury ee
    herelnebor, provided.
     *Artilale3891. Grrornstatement
         &aoh dletr~ot,~Oounty and pI?eOirlOt
                                            Of-
     fiaer,at the dloee of eaOh ffeOa3.year
(Deoembsr Slat) ahall makm to the dietrlot
oourt of the oounty In whloh h6 reeldee 8
eworn etatoment la trlplloate (on forme de-
816Md and approred by the State Auditor)
a oopy of whlah statement shall be forward-
ed to the State Auditor by the olerk of the
6IetrIat ooart of said oounty wlthla thirty
(SO) days after the saw has been flied in
his orriaa, ena oae oopy to ba silt36 rith
the oounty audItor,.ir ally)otbmrwIw said
oopy shell be filed with the OommIealenere~
oourt. Said report shell show the emount
of all fees, aonmIeeIone end eampeneatlone
whatever earned by @aId orfloor durlq tha
fl8Oalyeari and esoondly; rrhallshow the
emaunt of fess, conmissIons end bcrapenea-
tlone oolleoted by hla during the ftioal
year; thirdly, said report shall om*lLn
en ItemIwd statement of all fete,,doWe-
alone and ooqemeatlone earnod durl&~the
fleoal year whIoh were not ooltiokd; .M-
g&her with the n6sia0s the partt~owi*
said fees,.oommleeIone and oaapmnea~ione.
Sal6 ~report ahell be filed llotlater than
February lint?;    ol.$owlng.the @lore of the
fleoal 1 eai:Aa
              I.‘,. ‘for. eaoh day after said date
thab ea 6 report reaalue not fllod, said
ofrI8vr r&ills1e liable 80 a penelty of
Twenty FIv6 ~#arS.,OO)     DollaPe, tilah may be
reoovered by thenoounty in a suit brought
for ewh purpotme, and ln addltlon said or-
rioer shall be eubjeot to remowbl from
0rri0s.
“ArtiOla 3898. Fleoal m
    Tha fieaal pear tithln t& meaning or
this Aat, ehall be&   an Jaxmery let of eaoh
year4 and aaah dietrIatt,oounty a    pmolnot
oiilasr she.%1Silo hle reperk end maka the
tinal eettlemant required in this Aot not
later than Pebrunry let or eaoh yea28 pro-
fided, however, that cgrioore reoaitinig ,ti
Eon. Wayne br~Yr0,     page 6

    annual ealery aa aamponeatlon for their
    eorviaoe ahall, by the olnee or osoh monthr
    pay Into the OrflOor8*Salary Fund or funds,
    all fees, oommIeelone and oomgoneatlon
    oollsoted by   him duxlag eald math.      when-
    etor euoh affloer aortae for a fraotlorul
    W8   Of ah0 fiSO@i YMZ, h0 8Wi    MV8rth0-
    loan rib hle report and m&o fiati   eettlm-
    want for euoh part of tho year M ho servos
    and shell be ontitled to 6uoh propotilonato
    part 0s his oomponeatlon ae tho time rm,
    his eorvloo boars to the entire year.
     “AktlOlO se99.    &~oneo    aaoount
         (a) At the aloea of rash mouth of hle
    tsaux0 0s 0rrh oaeh ofrloer aem6 heroin
    rho Is ooatineatad on a fee basis shall
    meke as part of the xoport nw raqulned by
    law, mIte&aod    and mworn etat~ontofall
    the aotuelend noooeeary oxponeo~ Inourrod
    by him ln the oonduot of his offiao, woR
     ae etati4inory,   stews    telo hone. promIwe
    on offIofti8* bonde, inoludL   th0 0086 or
    surety bonds for his mputlee, pramlum on
    fin, burglary, theft, robbery lneurenoo
    protooting pub110 funde, travel&g ixs=
    sad other naooeeaxy expensoe~
    eionor8~ oourt of tha oountp.oS the ahoxifr*e
    reeldonoe may upon the wxltten and em*0
     applloation   es tbe Bbsrtrr stating fihe no-
    ~eeeity therefor,   purohaeo equipment ior a
    bruaau of ociminal idontlf:oat~Qn euoh M
    oamorao, finger print 04rde. Inke, ohomIoaL8,
    mioroeoopee, radio and laboratory oqulpmont,
    ill*   bard& filing oabinrte,    tear gae aad
    o th elqulpmont
            r         In keepIn wtth the 89’8t08I
    In use by the ~Depaxtmontof Pualio Gafot~
    of this State or the United States DepaIt-
    ment of.Juetloo and/~ Bureau or QrImlwl
    Identifloatlon~ Y euoh scrponeeebe Inourrod
    ‘inaonmeatlon with eny partloular oaeoo euoh
    etatomantehalln~       euoh oaeo. &uahorgoaeo
Iion.wa.y-no
           Lorowe,   page 6


   aooount ehall bo oubjeot to the audit of
   the Oounty Auditor, IS any, othorwleo by
   the CowIeelonere* Courtt oad ii it appears
   that any ltom of euoh oxponra was not la-
   ourrod by euoh offloor or euoh Item wae not
   a noooeeery oxperma  or 0rri80, euoh Itu
   shall by ouoh auditor or oourt rojootod, in
   whloh oaee the aollootlone of euoh ftomuy
   bo edjudlaated in any aourt of oanpotont
   jurlediotion. The 80ount 0s eahrlee paid
   to Aeeletante end Deputies shall also bo
   oloarly shown by euoh offloor, giving the
   name, position and amount p a idlixohg.and Ln
   no event ehall any ofrIoor show any groator
   amount than aotually pa%&any euoh AeeIetent
               The emcunt 0s euah exponeee
   ~~g%ECyiith    the emount or ealarIoe paid
   to Aseletente, Doputlee and Olorke shall bo
   paid out or the fee8 earned by luoh Offl@@r~
   The oo5mIeelonore~ oourt 0s the aonuty of
   the 8horlff'e roeidknoe may, upon the rrittoa
   and euorn applleatlon of.tho aherIff.eta~
   Ing the nooeeelty therefor, allow qe or ‘more
   automobIloe to be us&d by the 6horif$ in the
   dleohar@ of his offlolal dntl~e, rhieh. If
   purah&eod by the Oo\oty, ebell be bou&ht In
   the mannerpmeorlbed    by law for the pnro~aeo
   or euppllae .and paid fbr out 6f the Gemral
   Fund of the oounty end thoy ehall bo and ro-
   main in the property 0s the oouaty. The
   oxp@neo of malntonanoo, doproolatlon and opew
   at&on of euoh aut0mobllee as may be allwod,
   whether purohaeod by tho oounty or waod by
   the sheriff or’hS.8Deputies QereonaLly, shall
   be p,aIdfor by the sh0rirr and tho omowlt
   thereof shell bo reported by the Sheriff,
   on the report above mentloxwd, in the Sam0
   manner as herein provldod for other orprwee.”
          It 1 slrldont that the Logtelatwo Intended
enoh monthly roporte~bo form a art or th6 fleoal an-
nual reports  M required by ArtP 010 5891, eupra*
This 8tatute alone dose not oover the subjsot Or Ox-
penees as set forth in Art1010 9899. In order for
rim   settlemat to be aad0 a8 requirea br utioi0
5898, it is a neoeseary prerequisite ior both, the
aonthly report and the annual etatement to be made by
the 0rri0Or8.
            Artiole 1OZ 0r the Penal code read8 a8 rob
lOW8 I
            *Any 00uaty 0rrioer or any diatriat.at-
         tiorneyto ahcm is08 or costs are allowa
         by law who rhall fail to ohuge up t&s is.8
         or oosts that mar be due under existing law8,
         or who ahall remit any fee that may be due
         un&er the laws, or who rhall fail to nmke
         the report wqulred   by law, or who Ohall
         pay hi.86eputy. olerk or asels~aut  a 3.088
         8mn thsn~8peolflOd in hi8 8wol-aetatemont,
         or rsoelre baok aa a rebati any part of the
         oompon8ation alloueb 8uOh demty, olo?k or
         w8i8ttant, 'ahall  k rind not 106~ thui
         *mpriv0      nor more thw iit0 hundred 4&i
         lar8. Saoolmot rorbiddon br thl8 artlou.
         i8 8 80pw8te 0rrw80.*
          3lt'uUlbe noted that under Beation (aj d
Artiole 5899, :mipa, applloable to ree orriwrs or
the oounty, requires eaoh orrio n0md in th0 maxi-
mum r00 law (now Artioler S8834891, Vernoa*u Oivil
Ststutea, as emended) to make a monthly itwiaed end
sworn rtatement~or all the aotual amI neoessary ax-
~4$86~ hOU?rCrd by Owh orrioor,in,th6 oonduot or hi8
      .
           Apgarently, it was tht ,intention-or   thO ISa-
islature in prOYiUI& thi8 aOUOWM.Ilg pmOOdW0,         to
errorb proteotion   b oountiei and make it easier ror
their ff.nanaie.l agents to ohQOk up aad iallOw th0 0~
pend$ture8 0r,rbd8 OR behalr ai the oounbimr ror no-
oe~eary ~pplles‘ and other items laantioned~    tn Alctiol*
8899, aupra, when suoh expenditure8 are m&I W it8
oirioere..   fdoA8kfllr.:Besar County @&.A.~,     1995) 880
8.W. 891, writ Ul8lnlseed.;
Hon. wayw   urerre,   page 8

        In State v. ~arM8 (O.C.A., 1937) 108 S.W.
(2d) 397, the oourt speaking or a statute requiring
the eherirt to 8ubmiC itemized ana verlrled looouuta
whioh ha had not don8 in the manner provided by
statutes saldr
        Wh8 rrtatulm were eubstantlally oom-
    ~1106 with. The nqulremont relating to the
    r0xm In whloh sherlrree OXpenditWJS ror
    thlr purpo~ are to be premnted to the Cm-
    mlseloners~ Court were not lntwded as llml-
    taflonr on the power of that body."
        In the reoent ofxm Or Pimron     t. &dVeStOn
County, 131 S.W. (ad) 27, deolded by the Austin Court
or Oivll Appe@l.~,the lseurror oertaln     lump mn items
Olalmd by Pleroon as reimburse!aents   for postage,
traveling eIcQenSeB anb mesaengsr srnioe wae berore
the oourt. The raota di8OiOSed three lump aum item
oontalned in Pierson annual report ror 1933 and 1936,
and furthm, that Piers0 made ao numthly 8tatementr
as required by Aroiole IJBQQ,aupra. we qu0k rmm
the oplnlon rendered by the oourt in this oaw a8
r0ii0w I
        "Thie statute was oomplied with at the
    beglnnlng or 1933 and the &puts authorlecrd
    and her salary fixed at $dO per month. To
    grant or approve a'salary raiem 'tooperate
    retrompeotirely would, ww hold, be a clear
    rlolatlon or our state oonstltu4~oa~,Art. S,
    8 33, v8lllOll'S
                   Annotated Statute8,~smpirr
    @a8 a Fuel 00. v'.State, 181 'hzr.YLi.S,
                                           47 3.
    W. (2d) 28s Turner V. BarwS, Tex. OlVl APp.,
    19 S.W. (2dI 826, arrlnnsd On other p0wd8i
    Tax. Qom. App., 27 S.W. (26) dS2.  The rule
    laid down 2n Cameron County v. Fox, Te+ OOra4
    App., 61 8.W. (ed) 43s. Is not appliaabl@
    hero. There the tax oolleotor, tithout pre-
    rloua authority, employed Sod p a id
                                       lil.aXieU
    to deputies the item beiag reported fn hi8
    aooount, whioh wee audited and approved by
    the oonuaimionere* kourt. St wa6 held that
Hon. Wayue Lsfene,   page 9

   it was not esssntlal to obtain approvai in
   advanw or employment or depltiesy thit the
   0OlDD.iIB8iOIlQl'8'
                  OoUrt had POWer t0 ratLfy
   what it had ths original power to author&e.
   Hers the spplloatlon had been mad8 ana ths
   salary ilxsd by the oaumlesloners*~oourt in
   sdvanae of the servloes poriormed thereunder.
   The ooo11pis~loner~~oourt elearly had no pow-
   er thereafter to lnoreaae the salary ror
   ~ervloes alread performed under authoritf
   or its order.  ii e vaiw or thu 8ervioes
   psrrormsd oannot be inquired into. Nor is
   it material that the justioe astually paid
   the fill 096 to the deputy eaoh month as tim
   senlaes werm rendered.
        Vhe other reoovered ltemrrin dispute
   wsre thoss in the roiiodng quotation rrr08i
   Pierson's 1938 and 1936 annual reports:
          198111                    1936
   POStage ............ $60. POStS@.........#85
   Traveling Zxpsnsss.. 60. Trareling Sxpen. 30
   Messenger Servloe... 26. Yessenger Serv. 18
        ?Plereen made no monthly statements   aa re-
   qulred In the iollowlng portion of R&.8.,
   Art1010 88991 'At the olose of eaoh month oi
   his tenure 0r suah orrioe eaoh otrloer whose
   tees are arrsoted by the provisions Ot‘thls
   lawshallmaks    as a part ofths report 2101
   required by law, an ltemlsed and sworn state
   meat or all the aotual ma usoessary sxpenser
   lnourred by him in ths oondust of his ofr&oe,
   suoh as stationery, stamps, klephone, travsl-
   ing expenses and othsr neoessary expense* fr
   suoh erpenae be lmurred in somsotlon with
   any partioular oase, moh statement sh@ll
   nsae sueh owe.    Suoh oXpen   aooount Shall
   be subjeat to the sudlt Of f&s county    audtter,
   it any, snQ fr it appear that any itsm Of ruoh
   expense was not lndurred  by mob officer,     (~1:
    that BuOh item wns not ne~aoBBarythereto,
    auoh item may be by mush auditor or oourt
    reJ*oted. h nhloh 0888thOO0CmOtAOBS Or
    suoh item may be adjudloated in any sourt'
    or oompeteat jurlsdlotlon. * * * 9

       c “Thr SLaIkirOStpUrpOB0Or thi8 St8tUtO
    was to provide a sma ns
                          o r lsoertalning the
    oorreotaess of lxpeuse itsau eashmonth a8
    they are lnourrsii. The aotualexpense8 paid
    or lnuurred oonstltute the msasure of the
    OrriOia’B right to rsooupment. The monthly
    ltemlsatlon ls ror ths proteotloa or th8
    oounty by ariordlq a~mesns or asaerttxining
    the raot and amormt or 8ueh olaimed item 0r
    expense and whether it was~propsrly ohar&a-
    lb& as moh$    It 18 manirest rmmt& annual
    &~K&B and donfl~dbythe       evidenseflist
    these expeasss were merely ostlmatsd and a
    lump sum given eaoh ysar.. l%e,.statutewculd
    b8 Or A0 ~81110it it8 ul\l)or)r z’orfSiOn8
    oould be evaded ln this mannsr t *holdthe
    itOQ8 properly disal&wed by the oamni8~ioaaB~
    OOUl't+tutathe trlsl OOWt'S ~ud&Bwtt oorreoh
    in deiiyingr800vary thereror.*
        Under Art1010 3399, supra, cash orrioer ,fs
required, as apart orhlrmonthly    report, tomake a
8tatement of ths expenses  laourred by him in the oon-
duet or hi8 offloe; and it is provided that the ammint
thereof shall be deducted by the orrioer in making
th@ rSpOZ% rEOI!J
                tb t!KUOUtOr OurXTdi rOO8, ir My,
am by him to alo omanty.
         The aoaount is subjaot to the audit of ftu
.cwuuty audit&r, if any, or othenrlss by the oesmls-
BiOMUrB’OOUEt.
        Ordin8rily BtatUt@S that m&ate      anb~prO8srlbs
the time within whiah sn orfioer 8hal1 perform   speel-
iled hatlea are regarded a8 msrsly dlreotory %u8oia?
as the t&no 18 oonoerned. Though, ths 0rri00r neglsotr
 Eon. Wayne &fern, peg* ll

 to set within the t&B prBBerlbed, it he acts rfterc
 warda the publla                till     not be perriMe                    to auffqr         by
                     haerea             crude    oil      ao.       Y* forratw         oil    ao.
 iii@8%?&.,   Wt Tl’MhUt                         Y. Add~OeS 8 T@X. 8191 TOX.
 fur., Vol. 34, p. 466.
               ForLr8       gr6nt6d        t0    orrioer8            anut    b elxer8l8-
66,    sad dUti.8           ippO864        ou them-t                   be perioawd            in
 the   menner pretmrlbed                  by     per-
                                                law.       An orrloer           la not
mltt6d to vary the pr68orlbed m&e of periornunoe oi
hi8 duties.  oamp To TEQaa8, 88 8.W. &d) 490; Bryaa
Y. Sundber$ S Tex. 4l8~ Tex. Jur., Yol. 34, pe 456.
               We an        rindful of the rule that                         what the oaa-
riB8iOIA6rS*.OOWt                 oould 8UtEOhSO first    iMtM66,   ia *
lt may ubssquently ratify,      botu6    oaa 866 no l     pplioa-
tiOn   to the SitUatiOA lot b-4    U&IOU SU8h raBt8 M prr-
sent66 to this departmenta      pioblio  o?floex8      are 6hrg6d
with kakrled~    oi the &tie8    h&t0864   upon the8 br
law and uh4tm the ~qLBlatum        has pn8oribed        a pnxm-
dure sad maxma    ior the pmriozmaaoeof amh datie8,
they 6am6t i@6re sush p?6Oedure or oh0686 other
&&hhodS   end the above Quot#a sta&utes prmUe the
method andmennor by whl6hofflosr8wZm                                         aze ooapoamt-
l4orrat~b~~~~l~pncclnt~aPt~a~                                                    and-a
statement or all th elOtu8l                            neaes*a~         0rgm808         in-
owr66       by     them     in    the    0-wt             or    t&e*        Offl668     at    tlw.
olose of 6aamnth                 oC+brir tenomu of oftioo. Cltwh
Up6M6         80BOU8t        Bhan 86 SUbjOOt t0 #6 8Udit Or th0
oountr endltor,it a!ay,    otherwin by tho 6dssIOn-
ore* oourt end ii it appears that          fte&.Qi Suoh
expense N    not  laourre4 by such 0rr "T owe  o;r,eneh itu
yas not n060888ry   upon86   or 0rri66,   suoh lws tWll
be, by swh   ludltot or oeWrt, m rated, ia rhish oM6
the,6oll6&ioa 0r Swh rtem may i6 6djodloat6d in any
006x-tor 66mp6tsnt jnrf.8dlotioa~
              Not    only        %S it tE6        duty         Of   an OiiiOW          t0    SakO
hi8    JXtpOl’tB     a8    l-@p?;il?@dby          &tiOb             -08,      SUQr8,        bUt
ArtloSe 108 or the Petml U6d0, above qaot64, ma&a8 it
a penel orfenss ror fallur~ to 6kaW Ohs r6ports as re-
qubed  by the StStUt68.

              Ohder       the    raets      prenntdl                in ytwr lnquirj, the
Eon. Wayne Lerevre, page 12

OoLtatyclerk substaatlally camplied with the requl?e-
meats of Artlole 3899, in filing 22 monthly report8
during the years of 1939-1938 sad Should reoelve the
benefits 0r these reports for the months ror whioh
they were riled.

             Ia viewthe roregoiag authorities, rol)
                        or
are     reppeotfully
                 advised that it is the opinion #f
this department that 6OUItty OrfiOidS  who ars oma&en-
sated on a fee bCiSi8who tail to m&w their monthly
reports as required by Se&ion (a) of Artla3s 3399,
supra, ior the ysars 1939 and 1998 oannot file suah
reports at this tim cad olaim BuOh erpensS8 as nigat
have been sllowed under the monthly reports had they
been flleU in ooapllence wlth the 8tatutes requiring
a monthly report to be filed at t e close of eaah
month of their tenon, oi offioe*,4 I6DweYer,this opia-
ion iB not to be ,ooast?ued88 holding thtitthoss Offi-
oers who ialled to make the required monthly reports
are not entitled to the sOtu& lts8iSOf 6XPSn8OB a8
oen be deterd.ned, frost01ee.rsnd oomiaoiag Proof
to &iv8 been aotually and neoeBearil inourred by
        the lsgal ooaduot 0r their 0Frices upon a
gCLdai;in
~g+~~~wlng             to    the oormty   emdi.tor and eommlBeion-
             We are of the opinion that suah expeMe8
as OSJJbe &own to be oorreotby proper method8 other
than the monthly reports oan be allowed.r/
        Trusting that the roregolng~             rally   ansrsers
your inquiry, vm are
                                          Yours Yew truly
                                     ATTORWSY
                                            GXl!ERAL
                                                   OF           TEXAS



AW:ob